TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00594-CV


Ricky Thomas Lovell, Appellant

v.

Texas Department of Insurance Workers' Compensation Division Network, Healthcare
Provider, Travelers Indemnity Company, Amerisure Insurance Company, and Hardee
Landry, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-08-002370, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R
PER CURIAM
	The appellant, Ricky Lovell, has filed a motion for partial dismissal, seeking to
dismiss Amerisure Insurance Company and Hardee Landry, Inc. from this appeal.  Having received
no objection to Lovell's request, we dismiss Amerisure Insurance Company and Hardee Landry, Inc.
from the appeal.  The appeal will proceed with Texas Department of Insurance Workers'
Compensation Division Network, Healthcare Provider, and Travelers Indemnity Company, as
appellees.  The new style of the case will be Ricky Thomas Lovell v. Texas Department of Insurance
Workers' Compensation Division Network, Healthcare Provider, and Travelers Indemnity Company.
	It is ordered July 23, 2010.

Before Chief Justice Jones, Justices Puryear and Pemberton